DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  it is suggested to amend the limitation “the slider components is driven” in line 3 to read as “the slider components are driven”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the phrase "slider-type" found in line 2 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable [see MPEP § 2173.05(d)].
The claim states “wherein.... and two adjacent movable mandrel segments” it is unclear if the two adjacent movable mandrel segments are a structural part of the variable diameter mandrel. Specifically, the limitation is being introduced within a wherein clause, wherein clauses are used to further define a 
The claim states “two adjacent movable mandrel segments are connected through the quick-disconnect universal joint” in  line 5, it is unclear how a single quick-disconnect universal joint is to connected three elements, i.e. movable mandrel segment and two adjacent mandrel segments. It appears from the disclosure that each segment is connected to a respective quick-disconnect universal joint. Clarification and/or correction is required.
The claim states “the movable mandrel segment” in line 7, it is unclear if the limitation is intending to refer to the movable mandrel segment set forth in line 3 or the two adjacent movable mandrel segments set forth in line 5 or if it is intending to refer to each of the segments set forth in lines 3 and 5. Clarification and/or correction is required. 
The claim states “the pawl assembly is formed by connecting the pawl and the reverse pawl” in line 50, this renders the claim indefinite since it appears to be defining the pawl assembly to be constructed of previously recited elements (i.e. the pawl and reverse pawl), however the limitation prior sets forth the pawl assembly is fixed sleeved on the pawl sliding shaft thereby implying the pawl assembly to be an additional element to the previously recited elements of the mandrel.
The claim states “a through hole in the connecting rod mounting flange” in line 52, it is unclear if this is setting forth an additional through hole to the plurality of through holes previously set forth in the claim (line 36) or if the limitation is intending to refer to each through hole of the plurality. Clarification and/or correction is required.
The claim states “one layer of the slider component” in line 71 and “a different layer of the adjacent slider component” in line 72, it is unclear if these layers are in addition to the first and second layers previously recited or if they are intending to further define the first and second layers.


In reference to claim 3, the claim states “an outer ring of the movable mandrel segment” it is unclear if the outer ring is an additional structural element (which is currently how the claim reads) or if the limitation is intending to refer to an outer diameter of the movable mandrel segment as a whole. 

Allowable Subject Matter
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the ratchet mechanism comprises a pawl mounting frame, a pawl sliding shaft, the ratchet wheel, a reverse ratchet wheel, a pawl and a reverse pawl” and “each of the slider components has a Z-shaped structure composed of two layers of arc blocks” in combination with the rest of the claimed limitations set forth in claim 1.
Avera et al (US 3,109,477) and Clavin (US 4,164,135) both disclose expandable pipe bending mandrels comprising of a plurality of movable mandrel segments having a linkage mechanism connected to either a shoe (46, 48 or 50; Avera et al) or a rectangular plate (60; Calvin) to contacts the inner surface of the pipe when expanded.
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to include a ratchet mechanism or Z-shaped slider components would require hindsight since Avera et al and Calvin use a linkage mechanism to create the expansion movement of the slider components.  
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725